Citation Nr: 1206160	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-25 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to Dependents' Educational Assistance under 38 U.S.C. chapter 35.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney-at-Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from June 1956 to April 1957.  The Veteran died in October 2007.  The appellant is claiming DIC benefits as the Veteran's widow. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A Board video conference hearing was held in December 2011 before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.  

The issues of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1151 and entitlement to Dependents' Educational Assistance under 38 U.S.C. chapter 35 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran did not have a claim for VA monetary benefits pending at the time of his death.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A.  § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in a November 2008 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The RO provided VCAA notice to the appellant prior to the January 2009 rating decision.  Accordingly, the requirements set out in Pelegrini v. Principi, 18 Vet.App. 112 (2004) have been met.  

In sum, the appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA treatment records.  Given the nature of the issue on appeal as it only pertains to records associated with the claims file at the time of the Veteran's death, a VA examination or opinion is not required.   The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal. 



Analysis

Upon the death of a veteran, periodic monetary benefits to which that individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of his death ("accrued benefits") and due and unpaid for the period not to exceed two years, shall, upon the death of such individual be paid to the living person first listed as follows: (1) his spouse, (2) his children (in equal shares), (3) his dependent parents (in equal shares).  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

In order for a claimant to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed.Cir. 1998)).  The Board emphasizes that by statute, entitlement to accrued benefits must be based on evidence in the file at the time of death, or evidence, such as VA records, deemed to be of record at that time.  38 U.S.C.A. § 5121; 38 C.F.R.  § 3.1000; Zevalkink v. Brown, 6 Vet.App. 483 (1994).

After reviewing the entire claims file, the Board must find that the Veteran did not have any claims pending at the time of his death.  In fact, the record shows that during his lifetime, the Veteran never sought compensation benefits.  In June 1981, the Veteran filed a claim for pension benefits, which was denied by the RO in July 1981 because the Veteran did have service during wartime.  The Board observes that the Veteran was treated for numerous disabilities at the VA prior to his death.  However, simply being treated at the VA for a disability does not raise a claim for compensation purposes.  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  In the instant case, the Veteran never performed any communication or action indicating intent to apply for service connection for these disabilities.  
 
In conclusion, as there was no claiming pending for monetary benefits at the time of the Veteran's death, the appellant's claim for accrued benefits must be denied.  


ORDER

Entitlement to accrued benefits is not warranted.  To that extent, the appeal is denied. 


REMAND

The appellant is claiming DIC benefits under the provisions of 38 U.S.C.A. § 1151.  VA treatment records from June 2007 to October 2007 have been associated with the claims file.  However, at the Board hearing and in a prior October 2008 statement, the appellant testified that she believed that the Veteran's medical problems that eventually lead to his death began with treatment at the VA as early as February 2007 when she asked the doctors about stomach distension.  Unfortunately, records prior to June 2007 have not been associated with the Veteran's claims file.  Further, a review of the Virtual VA paperless claims processing system does not contain any additional VA treatment records.  Accordingly, as VA medical records are constructively of record and must be obtained, the RO should associate the Veteran's VA treatment records from February 2007 to June 2007 with the Veteran's record.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Further, importantly, at the Board hearing, the appellant testified that on the day the Veteran died, he was transported by ambulance to Appalachian Regional hospital where he passed away.  The Veteran's certificate of death shows that he died at Appalachian Regional Hospital and the place of disposition was Blue Ridge Funeral Home.  In the October 2008 statement, the appellant indicated that she could provide records from Appalachian Regional Hospital, Jan-Care Ambulance and Blue Ridge Funeral Home.  As these records have not been requested and may be pertinent to the appellant's claim, the RO should take appropriate steps to request these records from the appellant to fully meet the requirements of 38 C.F.R. § 3.159(c)(1). 
  
Moreover, the Board also notes that a January 2009 VA medical opinion by an internist is of record.  However, the examiner only reviewed the Veteran's VA treatment records from June 2007 to October 2007.  Although the examiner provided a competent opinion with a detailed rationale, given that the appellant asserts that the Veteran's medical problems that lead to his death began as early as February 2007 and in light of the additional private records being requested from the appellant, the Board finds that another VA medical opinion should be obtained.  Moreover, the primary contention is that the Veteran was suffering from kidney failure that went undiagnosed by the VA.  Thus, if possible, the opinion should be done by a nephrologist.  

As the issue of entitlement to dependents educational benefits under Chapter 35, Title 38, United States Code is inextricably intertwined with the issue of entitlement to DIC benefits, this issue must also be returned to the RO.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to contact the appellant and request records from Appalachian Regional Hospital, Jan-Care Ambulance and Blue Ridge Funeral Home.  

2.  The RO should associate the Veteran's VA treatment records from February 2007 to June 2007 with the Veteran's record.  
  
3.  The RO should then arrange for a review of the Veteran's claims file by an appropriate VA medical doctor, specifically a nephrologist if possible, to ascertain if there was any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in the treatment of the Veteran, or in any failure to properly treat the Veteran or failure to diagnose any disability, to specifically include kidney failure, which contributed to his death.  The examiner is specifically requested to discuss any medical records dealing with the decision to recommend, or not to recommend, transfer to the VA medical Center in Richmond, Virginia.  A detailed rationale for all opinions expressed should be provided. 

4.  In the interest of avoiding future remand, the RO should then review the medical opinion to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the opinion. 

5.  After completion of the above and any additional development deemed necessary by the RO, the RO should review the expanded record and determine if entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1151 is warranted.  If the benefits sought on appeal are not granted, the appellant and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


